EXHIBIT 10.1








SECURITIES PURCHASE AGREEMENT


AND PLAN OF REORGANIZATION


BY AND AMONG


WYOMING OIL & MINERALS, INC.,


BESTIP DEVELOPMENT INTERNATIONAL LIMITED,


AND


THE SHAREHOLDERS OF BESTIP DEVELOPMENT INTERNATIONAL LIMITED


MAY 2, 2005









--------------------------------------------------------------------------------



SECURITIES PURCHASE AGREEMENT
AND PLAN OF REORGANIZATION

        THIS SECURITIES PURCHASE AGREEMENT AND PLAN OF REORGANIZATION (the
“Agreement”) is entered into on May 2, 2005 by and among: (i) WYOMING OIL &
MINERALS, INC., a Wyoming corporation (“WYOI”); (ii) BESTIP DEVELOPMENT
INTERNATIONAL LIMITED, an International Business Company organized under the
laws of the British Virgin Islands (the “Company”); and (iii) all the
shareholders of the Company who have executed this Agreement on the signature
page attached hereto as Exhibit A (the “Company Shareholders”).

R E C I T A L S

    A.        The Company has authorized capital consisting of 50,000 ordinary
shares of capital stock, par value US$1.00 each (the “Ordinary Shares”), of
which 100 Ordinary Shares are issued and outstanding as of the date of this
Agreement (the “Company Shares”).

    B.        WYOI has authorized capital stock consisting of 50,000,000 shares
of common stock (“WYOI Common Stock”), $.01 par value, of which 1,430,067 shares
of WYOI Common Stock are issued and outstanding as of the date of this
Agreement, and 2,000,000 shares of preferred stock (“WYOI Preferred Stock”), no
par value, of which no shares of WYOI Preferred Stock are issued and outstanding
as of the date of this Agreement.

    C.        The Company Shareholders wish to sell, and WYOI wishes to acquire,
all of the issued and outstanding Company Shares in exchange for WYOI’s issuance
of a total of 28,000,000 shares of WYOI Common Stock (“WYOI Shares”) to the
Company Shareholders, such that the Company Shareholders shall own 95.1% of the
issued and outstanding share capital of WYOI on a fully diluted basis, as of the
Closing (as defined below), subject to and upon the terms and conditions
hereinafter set forth (the “Reorganization”).

A G R E E M E N T


ARTICLE 1
SECURITIES PURCHASE AND REORGANIZATION

        It is agreed as follows:

        1.1      Incorporation of Recitals. The provisions and recitals set
forth above are hereby referred to and incorporated herein and made a part of
this Agreement by reference.

        1.2      Agreement to Exchange Securities. Subject to the terms and upon
the conditions set forth herein, each Company Shareholder agrees to sell,
assign, transfer and deliver to WYOI, and WYOI agrees to purchase from each
Company Shareholder, at the Closing, all of the Company Shares owned by the
respective Company Shareholder, in exchange for the issuance by WYOI to each
such Company Shareholder a pro rata share of the WYOI Shares. Each Company
Shareholder’s pro rata share of the WYOI Shares shall be determined by
multiplying the total number of the WYOI Shares (i.e., 28,000,000 shares of WYOI
Common Stock) by a fraction, the numerator of which is the total number of
Company Shares owned by the Company

1

--------------------------------------------------------------------------------



Shareholder at the Closing and the denominator of which is the total number of
Company Shares issued and outstanding at the Closing. No fractional shares of
WYOI Common Stock shall be issued upon exchange of any Company Shares pursuant
to this Section 1.2. In lieu thereof, each recipient of WYOI Common Stock who
would otherwise be entitled to a fraction of a share of WYOI Common Stock (after
aggregating all fractional shares of WYOI Common Stock to be received by such
holder) shall be entitled to receive one whole share of WYOI Common Stock.

        1.3      Closing. The closing (“Closing”) of the exchange of the Company
Shares and the WYOI Shares shall take place at the offices of Preston Gates &
Ellis LLP, located at 1900 Main Street, Suite 600, Irvine, CA 92614, at 10:00
a.m., local time, on May 16, 2005, or at such other time and place as may be
agreed to by the Company and WYOI (“Closing Date”).

        1.4      Instruments of Transfer.

    (a)        Company Shares. Each Company Shareholder shall deliver to WYOI on
the Closing Date evidence of the Company Shares owned by the Company Shareholder
(“Company Certificates”), if any, along with duly executed assignments of such
Company Certificates, in order to effectively vest in WYOI all right, title and
interest in and to the Company Shares owned by the Company Shareholder. From
time to time after the Closing Date, and without further consideration, the
Company Shareholder will execute and deliver such other instruments of transfer
and take such other actions as WYOI may reasonably request in order to more
effectively transfer to WYOI the securities intended to be transferred
hereunder.


    (b)        WYOI Shares. WYOI shall deliver to the Company Shareholders on
the Closing Date original certificates evidencing the WYOI Shares, in form and
substance satisfactory to the Company Shareholders, in order to effectively vest
in each Company Shareholder its respective right, title and interest in and to
the WYOI Shares. From time to time after the Closing Date, and without further
consideration, WYOI will execute and deliver such other instruments and take
such other actions as the Company Shareholders may reasonably request in order
to more effectively issue to them the WYOI Shares.


        1.5      Restricted Securities. The WYOI Shares shall be issued pursuant
to exemptions from the registration requirements of the Securities Act of 1933,
as amended (“Securities Act”), and shall accordingly bear a restrictive legend
subject to existing law, as more fully described in Section 3.3 hereof.


ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

        The Company hereby represents and warrants to WYOI as follows:

        2.1       Disclosure Schedule. The disclosure schedule attached hereto
as Exhibit 2.1 (the “Company Disclosure Schedule”) is divided into sections that
correspond to the sections of this Article 2. The Company Disclosure Schedule
comprises a list of all exceptions to the truth and accuracy of, and of all
disclosures or descriptions required by, the representations and warranties set
forth in the remaining sections of this Article 2.

        2.2       Corporate Organization, etc.

2

--------------------------------------------------------------------------------



    (a)        The Company is an International Business Companies duly
organized, validly existing and in good standing under the laws of the British
Virgin Islands and each of the Company’s subsidiaries is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction, with the requisite corporate power and authority to carry on its
business as it is now being conducted and to own, operate and lease its
properties and assets, is duly qualified or licensed to do business as a foreign
corporation in good standing in every other jurisdiction in which the character
or location of the properties and assets owned, leased or operated by it or the
conduct of its business requires such qualification or licensing, except in such
jurisdictions in which the failure to be so qualified or licensed and in good
standing would not, individually or in the aggregate, have a Material Adverse
Effect (as defined below) on the Company and its subsidiaries taken as whole.
Complete and correct copies of the Company’s articles of association and
memorandum of association, and of the organizational documents for each of the
subsidiaries have previously been made available to WYOI.


    (b)        Except as set forth on the Company Disclosure Schedule, the
Company does not own or control any capital stock of any corporation or any
interest in any partnership, joint venture or other entity (for purposes of this
Article 2 and the representations set forth herein, any reference to the Company
shall include the Company and all of its subsidiaries disclosed in the Company
Disclosure Schedule, except where the context otherwise clearly requires). All
capital stock of the subsidiaries is owned by the Company free and clear of all
liens, claims and encumbrances except as set forth in the Company Disclosure
Schedule. Each entity in which the Company owns an interest is duly organized,
validly existing in good standing, and qualified to do business in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification necessary other than in such
jurisdictions where the failure so to qualify would not have a Material Adverse
effect on the Company taken as a whole.


        2.3       Capitalization. The authorized capital of the Company is as
set forth in Recital A to this Agreement. The Company Disclosure Schedule sets
forth the total number of Ordinary Shares issued and outstanding as of the date
of this Agreement. The shares owned by the Company Shareholders represent all of
the capital stock of the Company outstanding as of the date hereof. All issued
and outstanding Company Shares are duly authorized, validly issued, fully paid
and nonassessable and are without, and were not issued in violation of,
preemptive rights, other restrictions or any securities statute or regulation.
Other than as contemplated by this Agreement, there is no subscription, option,
warrant, call, right, contract, agreement, commitment, understanding or
arrangement to which the Company or any subsidiary is a party, or by which
either is bound, with respect to the issuance, sale, delivery or transfer of the
capital securities of the Company or such subsidiary, including any right of
conversion or exchange under any security or other instrument.

        2.4       Authorization, etc. The Company has all requisite corporate
power and authority to enter into, execute, deliver, and perform its obligations
under this Agreement. This Agreement has been duly and validly executed and
delivered by the Company and is the valid and binding legal obligation of the
Company enforceable against the Company in accordance with its terms, subject to
bankruptcy, moratorium, principles of equity and other limitations limiting the
rights of creditors generally. The execution and delivery of this Agreement and
the



3

--------------------------------------------------------------------------------



related documents and the consummation of the transactions contemplated hereby
and thereby have been duly authorized by the Board of Directors of the Company,
and no other corporate or shareholder proceedings on the part of the Company are
necessary to authorize the transactions contemplated hereby and thereby.

        2.5       Non-Contravention. Except as set forth in the Company
Disclosure Schedule, neither the execution, delivery and performance of this
Agreement, nor the consummation of the transactions contemplated herein will:

    (a)               violate, contravene or be in conflict with any provision
of the articles of association or memorandum of association of the Company or
its subsidiaries;


    (b)               be in conflict with, or constitute a default, however
defined (or an event which, with the giving of due notice or lapse of time, or
both, would constitute such a default), under, or cause or permit the
acceleration of the maturity of, or give rise to any right of termination,
cancellation, imposition of fees or penalties under any debt, note, bond, lease,
mortgage, indenture, license, obligation, contract, commitment, franchise,
permit, instrument or other agreement or obligation to which the Company or any
subsidiary is a party or by which the Company, any subsidiary, or any of the
Company’s or any subsidiary’s properties or assets is or may be bound;


    (c)               result in the creation or imposition of any pledge, lien,
security interest, restriction, option, claim or charge of any kind whatsoever
(“Encumbrances”) upon any property or assets of the Company or any subsidiary
under any debt, obligation, contract, agreement or commitment to which the
Company or any subsidiary is a party or by which the Company, any subsidiary, or
any of the Company’s or any subsidiary’s assets or properties are bound; or


    (d)               materially violate any statute, treaty, law, judgment,
writ, injunction, decision, decree, order, regulation, ordinance or other
similar authoritative matters (referred to herein individually as a “Law” and
collectively as “Laws”) of any foreign, federal, state or local governmental or
quasi-governmental, administrative, regulatory or judicial court, department,
commission, agency, board, bureau, instrumentality or other authority (referred
to herein individually as an “Authority” and collectively as “Authorities”).


        2.6       Consents and Approvals. Except as set forth in the Company
Disclosure Schedule or those received or to be received by the Company or its
subsidiaries prior to the Closing, with respect to the Company and/or its
subsidiaries, no consent, approval, order or authorization of or from, or
registration, notification, declaration or filing with (“Consent”) any
individual or entity, including without limitation any Authority, is required in
connection with the execution, delivery or performance of this Agreement by the
Company or the consummation by the Company of the transactions contemplated
herein.

        2.7       Financial Statements. The Company has delivered to WYOI (i) a
copy of the audited consolidated balance sheet of the Company as of March 31,
2004 and audited consolidated statements of income of the Company for the
twelve-month periods ended March 31, 2004, 2003 and 2002 (the “Income
Statements”), and (ii) a copy of the unaudited consolidated balance sheet
(“Balance Sheet”) of the Company as of December 31, 2004 and


4

--------------------------------------------------------------------------------



unaudited consolidated statement of income of the Company for the nine-months
ended as of December 31, 2004 (collectively, the “Financial Statements”). Except
as disclosed therein or in the Company Disclosure Schedule, the aforesaid
Financial Statements: (i) have been kept in accordance with the books and
records of the Company and have been prepared in conformity with generally
accepted accounting principles applicable in the United States (except as stated
therein or in the notes thereto); and (ii) are true, complete and accurate in
all material respects and fairly present the financial position of the Company
and its subsidiaries as of the date thereof, and the income or loss for the
period then ended, except that the unaudited balance sheet and interim statement
of income do not contain all required footnotes and will be subject to normal
year-end adjustments.

        2.8       Absence of Undisclosed Liabilities. Neither the Company nor
any of its subsidiaries have any material liabilities, obligations or claims of
any kind whatsoever, whether secured or unsecured, accrued or unaccrued, fixed
or contingent, matured or unmatured, known or unknown, direct or indirect,
contingent or otherwise and whether due or to become due (referred to herein
individually as a “Liability” and collectively as “Liabilities”), other than:
(a) Liabilities that are fully reflected or reserved for in the Balance Sheet;
(b) Liabilities that are set forth on the Company Disclosure Schedule;
(c) Liabilities incurred by the Company in the ordinary course of business after
the date of the Balance Sheet and consistent with past practice; (d) Liabilities
for express executory obligations to be performed after the Closing under the
contracts described in Section 2.16 of the Company Disclosure Schedule; or (e)
Liabilities not included in subparts (a) through (d) that are in an amount not
to exceed US$100,000 individually or in the aggregate.

        2.9       Absence of Certain Changes. Except as set forth in the Company
Disclosure Schedule, since the date of the Balance Sheet, the Company and each
subsidiary has owned and operated its assets, properties and business in the
ordinary course of business and consistent with past practice. Without limiting
the generality of the foregoing, subject to the aforesaid exceptions:

    (a)               neither the Company nor any of its subsidiaries have
experienced any change that has had or could reasonably be expected to have a
Material Adverse Effect on the Company; and


    (b)               neither the Company nor any of its subsidiaries have
suffered (i) any loss, damage, destruction or other property or casualty
(whether or not covered by insurance) or (ii) any loss of officers, employees,
dealers, distributors, independent contractors, customers or suppliers, which
had or could reasonably be expected to have a Material Adverse Effect on the
Company.


        2.10       Inventory. The values at which the inventories of the Company
and its subsidiaries as shown on the Financial Statements have been determined
in accordance with the normal valuation policy of the Company, consistently
applied. All inventory of the Company and its subsidiaries, whether reflected in
the Financial Statements or otherwise, consists of a quality and quantity usable
and saleable in the ordinary course of business except for items of obsolete
materials and materials of below standard quality, all of which have been
written down in the current Financial Statements to realizable market value or
for which reasonably adequate reserves have been provided therein. Except as
specifically indicated in the current Financial


5

--------------------------------------------------------------------------------



Statements, the present quantities of all inventory of the Company and its
subsidiaries are reasonable and warranted in the present circumstances of the
business of the Company.

        2.11       Taxes. The Company has filed or will file within the time
prescribed by law (including extension of time approved by the appropriate
taxing authority) all tax returns and reports required to be filed with the
United States Internal Revenue Service and with all other jurisdictions where
such filing is required by law; and the Company has paid, or has made adequate
provision in the current Financial Statements for the payment of all taxes,
interest, penalties, assessments or deficiencies due and payable on, and with
respect to all periods ending prior to December 31, 2004. The Company knows of
(i) no other tax returns or reports which are required to be filed which have
not been so filed and (ii) no unpaid assessment for additional taxes for any
fiscal period or any basis therefor.

        2.12       Assets. Except as set forth in the Company Disclosure
Schedule, the Company and each of its subsidiaries has valid title to all of its
respective assets and properties owned by it, that relate to or are necessary
for the Company or such subsidiary to conduct its business and operations as
currently conducted (collectively, the “Assets”), free and clear of any
mortgage, pledge, lien, security interest (a “Lien”), other than (i) liens
securing specific Liabilities shown on the Balance Sheet with respect to which
no breach, violation or default exists; (ii) minor imperfections of title that
do not individually or in the aggregate, impair the continued use and operation
of the Assets to which they relate in the operation of the Company as currently
conducted; (iii) liens for current taxes not yet due and payable or being
contested in good faith by appropriate proceedings (“Permitted Liens”); or (iv)
liens that do not materially impair the Company’s or subsidiary’s intended use
or ownership of the Assets.

      2.13       Receivables and Payables.

    (a)               Except as set forth on the Company Disclosure Schedule,
all accounts receivable of the Company and its subsidiaries represent sales in
the ordinary course of business, are current and to the Company’s knowledge,
collectible net of any reserves shown on the Balance Sheet and none of such
receivables is subject to any Lien other than a Permitted Lien.


    (b)               Except as set forth on the Company Disclosure Schedule,
all payables by the Company and its subsidiaries arose in bona fide transactions
in the ordinary course of business.


        2.14       Intellectual Property Rights. The Company and/or its
subsidiaries, as applicable, owns or has the unrestricted right to use all
patents, patent applications, patent rights, registered and unregistered
trademarks, trademark applications, trade names, service marks, service mark
applications, copyrights, internet domain names, computer programs and other
computer software, inventions, know-how, trade secrets, technology, proprietary
processes, trade dress, software and formulae (collectively, “Intellectual
Property Rights”) used in, or necessary for, the operation of its business as
currently conducted or proposed to be conducted. Except as set forth on the
Company Disclosure Schedule, to the Company’s knowledge, the use of all
Intellectual Property Rights necessary or required for the conduct of the
business of the Company as presently conducted and as proposed to be conducted
does not infringe or violate the intellectual property rights of any person or
entity.

6

--------------------------------------------------------------------------------



        2.15       Litigation. Except as set forth in the Company Disclosure
Schedule, there is no legal, administrative, arbitration, or other proceeding,
suit, claim or action of any nature or investigation, review or audit of any
kind, or any judgment, decree, decision, injunction, writ or order pending,
noticed, scheduled, or, to the knowledge of the Company, threatened or
contemplated by or against or involving the Company or its subsidiaries, their
assets, properties or business, whether at law or in equity, before or by any
person or entity or Authority, or which questions or challenges the validity of
this Agreement or any action taken or to be taken by the parties hereto pursuant
to this Agreement or in connection with the transactions contemplated herein.

      2.16       Contracts and Commitments; No Default.

    (a)               The Company Disclosure Schedule contains a list of each
material contract and agreement to which the Company or any of its subsidiaries
is a party, which involves an obligation of more than US$1,000,000 over its
term, including any agreement among the shareholders of the Company or the
shareholders of any subsidiary. In addition, true and complete copies (or
summaries, in the case of oral items) of the following agreements relating to
the Company or any of its subsidiaries (the “Company Contracts”) have been made
available to WYOI for review:


    (i)                Each form of employment agreements, and, if any,
non-competition, consulting or severance agreement, collective bargaining
agreement, or pension, profit-sharing, incentive compensation, deferred
compensation, stock purchase, stock option, stock appreciation right, group
insurance, severance pay or retirement plan or agreement;


    (ii)                Each indenture, mortgage, note, installment obligation,
agreement or other instrument relating to the borrowing of money by the Company;


    (iii)                Each contract, agreement, lease (real or personal
property) or arrangement that (A) is not terminable on less than 30 days’ notice
without penalty, (B) is over one year in length of obligation of the Company, or
(C) involves an obligation of more than US$1,000,000 over its term;


    (iv)                Each contract, agreement, commitment or license relating
to Intellectual Property Rights or contract, agreement or commitment of any
other type, whether or not fully performed, not otherwise disclosed pursuant to
this Section 2.16;


    (v)                Each obligation or requirement to provide funds to or
make any investment (in the form of a loan, capital contribution or otherwise)
in any person or entity; or


    (vi)                Each outstanding sales or purchase contract, commitment
or proposal that will result in any material loss upon completion or performance
thereof after allowance for direct distribution expenses, or bound by any
outstanding contract, bid, sales or service proposal quoting prices that are not
reasonably expected to result in a normal profit.


7

--------------------------------------------------------------------------------



    (b)               Except as set forth in the Company Disclosure Schedule,
all of the Company Contracts items are valid and enforceable by and against the
Company or its applicable subsidiary in accordance with their terms. Except as
set forth in the Company Disclosure Schedule, neither the Company nor any
subsidiary, as applicable is in breach, violation or default, however defined,
in the performance of any of its material obligations under any of the Company
Contracts, and no facts and circumstances exist which, whether with the giving
of due notice, lapse of time, or both, would constitute a breach, violation or
default thereunder or thereof, which, in each case, had or will have a Material
Adverse Effect on the Company, and, to the knowledge of the Company, no other
parties thereto are in a breach, violation or default, however defined,
thereunder or thereof, and no facts or circumstances exist which, whether with
the giving of due notice, lapse of time, or both, would constitute such a
breach, violation or default thereunder or thereof which could have a Material
Adverse Effect on the Company.


        2.17       Compliance with Law; Permits and Other Operating Rights.
Except as set forth in the Company Disclosure Schedule, the Assets, properties,
business and operations of the Company and its subsidiaries are and have been in
compliance in all respects with all Laws applicable to the Company’s or its
subsidiary’s assets, properties, business and operations, except where the
failure to comply would not have a Material Adverse Effect. The Company and each
subsidiary possesses all material permits, licenses and other authorizations
from all Authorities necessary to permit it to operate its business in the
manner in which it presently is conducted and the consummation of the
transactions contemplated by this Agreement will not prevent the Company or any
subsidiary from being able to continue to use such permits and operating rights.
Neither the Company nor any subsidiary has received notice of any violation of
any such applicable Law, and is not in default with respect to any order, writ,
judgment, award, injunction or decree of any Authority.

        2.18       Books and Records. The books of account, minute books, stock
record books, and other material records of the Company and each subsidiary, all
of which have been made available to WYOI, are complete and correct in all
material respects and have been maintained in accordance with reasonable
business practices. The minute books of the Company and each subsidiary contain
accurate and complete records of all formal meetings held of, and corporate
action taken by, the members, shareholders, the managers and committees of the
managers of the Company or such subsidiary as applicable. At the Closing, all of
those books and records will be in the possession of the Company.

        2.19       Business Generally; Accuracy of Information. No
representation or warranty made by the Company in this Agreement, the Company
Disclosure Schedule, or in any document, agreement or certificate furnished or
to be furnished to WYOI at the Closing by or on behalf of the Company or its
subsidiaries in connection with any of the transactions contemplated by this
Agreement contains or will contain any untrue statement of material fact or omit
or will omit to state any material fact necessary in order to make the
statements herein or therein not misleading in light of the circumstances in
which they are made, and all of the foregoing completely and correctly present
the information required or purported to be set forth herein or therein.

        2.20       Related Party Transactions. Except as described in the
Company Disclosure Schedule, no director, officer or affiliate of the Company or
any member of his or her immediate

8

--------------------------------------------------------------------------------



family, is a party to any agreement or contract or other business arrangement or
relationship of any kind with the Company or, except for compensation as an
officer or director of the Company or for the ownership of not more than 1% of
the stock of a company having a class of securities registered pursuant to the
Exchange Act, has an ownership interest in any business, corporate or otherwise,
which is a party to, or in any property which is the subject of, business
arrangements or relationships of any kind with the Company.

        2.21       Environmental Matters. Except as set forth in the Company
Disclosure Schedule, the Company and each subsidiary has at all times operated
its business in compliance with, and there presently exists no violation with
respect to the ownership or operation of the business of, any applicable law
relating to pollution or protection of the environment, except where any such
non-compliance or violation would not have a Material Adverse Effect to the
Company.

        2.22       Benefit Plans. Except as set forth in the Company Disclosure
Schedule, neither the Company nor any of its subsidiaries presently maintain any
employee retirement benefit plans or any other welfare or retirement benefit
plans for the Company’s or applicable subsidiary’s employees.

        2.23       Employee Matters. No employee of the Company or any
subsidiary is in violation of any term of any employment contract, patent
disclosure agreement, noncompetition agreement, or any other contract or written
agreement, or any restrictive covenant contained in any such agreement relating
to the right of any such employee to be employed thereby, or to use trade
secrets or proprietary information of others, and the employment of such
employees does not subject the Company to any material liability.

        2.24       No Brokers or Finders. Except as set forth in the Disclosure
Schedule, no broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with any of the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
the Company.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY SHAREHOLDERS

        Each Company Shareholder, severally and not jointly, represents,
warrants and covenants to and with WYOI with respect to himself, as follows:

        3.1       Power and Authority. The Company Shareholder has all requisite
power and authority to enter into and to carry out all of the terms of this
Agreement and all other documents executed and delivered in connection herewith
(collectively, the “Documents”). All action on the part of the Company
Shareholder necessary for the authorization, execution, delivery and performance
of the Documents by the Company Shareholder has been taken and no further
authorization on the part of the Company Shareholder is required to consummate
the transactions provided for in the Documents. When executed and delivered by
the Company Shareholder, the Documents shall constitute the valid and legally
binding obligation of the Company Shareholder enforceable in accordance with
their respective terms.

9

--------------------------------------------------------------------------------



        3.2       Ownership of and Title to Securities. Exhibit A to this
Agreement accurately and completely sets forth all of the Company Shares owned
by the Company Shareholder as of the date hereof. The Company Shareholder has
good and marketable title to the Company Shares which he owns, free and clear of
all pledges, security interests, mortgages, liens, claims, charges, restrictions
or encumbrances, except for any restrictions imposed by federal or state
securities laws.

      3.3       Investment and Related Representations.

    (a)              Securities Laws Compliance. The Company Shareholder is
aware that neither the WYOI Shares nor the offer or sale thereof to the Company
Shareholder has been registered under the Securities Act, or under any state
securities law. The Company Shareholder understands that the WYOI Shares will be
characterized as “restricted” securities under US federal securities laws
inasmuch as they are being acquired in a transaction that has not been
registered under the Securities Act and that under such laws and applicable
regulations such securities may be resold without registration under the
Securities Act only in certain limited circumstances. The Company Shareholder
agrees that the Company Shareholder will not sell all or any portion of WYOI
Shares except pursuant to registration under the Securities Act or pursuant to
an available exemption from registration under the Securities Act. The Company
Shareholder understands that each certificate for WYOI Shares issued to the
Company Shareholder or to any subsequent transferee shall be stamped or
otherwise imprinted with the legend set forth below summarizing the restrictions
described in this Section 3.3 and that WYOI shall refuse to transfer the WYOI
Shares except in accordance with such restrictions:


  THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “SECURITIES ACT”). THE SHARES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF
IN THE ABSENCE OF A CURRENT AND EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT WITH RESPECT TO SUCH SHARES, OR AN OPINION OF THE ISSUER’S
COUNSEL TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES
ACT.


    (b)              Investment Representation. This Agreement is made with the
Company Shareholder in reliance upon the Company Shareholder’s representation,
which by the Company Shareholder’s execution of this Agreement the Company
Shareholder hereby confirms, that the WYOI Shares to be received by the Company
Shareholder are being acquired pursuant to this Agreement for investment and not
with a view to the public resale or distribution thereof unless pursuant to an
effective registration statement or exemption under the Securities Act.


    (c)              No Public Solicitation. The Company Shareholder is
acquiring the WYOI Shares after private negotiation and has not been attracted
to the acquisition of the WYOI Shares by any press release, advertising or
publication.


10

--------------------------------------------------------------------------------



    (d)              Access to Information. The Company Shareholder acknowledges
having received and reviewed WYOI’s Annual Report on Form 10-KSB for the year
ended February 29, 2004 (“2004 Annual Report”) and the reports filed by WYOI
with the Securities and Exchange Commission (“SEC”) subsequent thereto
(collectively the “SEC Reports”).


    (e)              Investor Solicitation and Ability to Bear Risk to Loss. The
Company Shareholder, if a corporation or a partnership, has not been organized
for the purpose of acquiring the WYOI Shares. The Company Shareholder
acknowledges that it is able to protect its interests in connection with the
acquisition of the WYOI Shares and can bear the economic risk of investment in
such securities without producing a material adverse change in the Company
Shareholder’s financial condition. The Company Shareholder otherwise has such
knowledge and experience in financial or business matters that the Company
Shareholder is capable of evaluating the merits and risks of the investment in
the WYOI Shares.


    (f)              Accredited Investor Status. The Company Shareholder is an
“accredited investor” as that term is defined in Regulation D promulgated under
the Securities Act.


        3.4       No “Bad Boy” Disqualification. To the Company Shareholder’s
knowledge, none of the officers or directors of the Company or its significant
subsidiaries would be subject to the disqualification under Rule 262 of the
Securities Act and no individual nominated to be an officer or director of
WYOIwould be subject to such disqualification if the Company were to rely on the
exemption from registration under Regulation A of the Securities Act.

        3.5       US Securities Disclosures. The Company Shareholders understand
that their names, address and other detailed information must be disclosed to
the SEC under applicable laws and regulations and have discussed these
requirements with their legal counsel.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF WYOI

        WYOI represents and warrants to the Company and the Company Shareholders
as follows:

        4.1       Disclosure Schedule. The disclosure schedule attached hereto
as Exhibit 4.1 (the “WYOI Disclosure Schedule”) is divided into sections that
correspond to the sections of this Article 4. The WYOI Disclosure Schedule
comprises a list of all exceptions to the truth and accuracy of, and of all
disclosures or descriptions required by, the representations and warranties set
forth in the remaining sections of this Article 4.

        4.2       Corporate Organization, Standing and Power. WYOI is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Wyoming. WYOI has all corporate power and authority to own its
properties and to carry on its business as now being conducted and is duly
qualified to do business and is in good standing in each jurisdiction in which
the failure to be so qualified would have a Material Adverse Effect on WYOI.
Except as set forth in the WYOI Disclosure Schedule, WYOI does not own or
control any capital stock of any corporation or any interest in any partnership,
joint venture or other entity (all such

11

--------------------------------------------------------------------------------



entities together with WYOI referred to hereinafter as the “WYOI Corporations”
and each individually as a “WYOI Corporation”).

        4.3       Authorization. WYOI has all the requisite corporate power and
authority to enter into this Agreement and to carry out the transactions
contemplated herein. The Board of Directors of WYOI has taken all action
required by law, its articles of incorporation and bylaws or otherwise to
authorize the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated herein. This Agreement is the
valid and binding legal obligation of WYOI enforceable against WYOI in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws that affect
creditors’ rights generally.

        4.4       Capitalization. Recital B accurately reflects authorized
capital of WYOI and the total number of outstanding shares of WYOI Common Stock
and WYOI Preferred Stock. All issued and outstanding shares of WYOI Common Stock
are duly authorized, validly issued, fully paid and nonassessable and are
without, and were not issued in violation of, preemptive rights. Except as set
forth in the WYOI Disclosure Schedule, there are no subscriptions, options,
warrants, calls, rights, contracts, agreements, commitments, understandings or
arrangements to which WYOI is a party, or by which it is bound, with respect to
the issuance, sale, delivery or transfer of the capital securities of WYOI,
including any right of conversion or exchange under any security or other
instrument.

        4.5       Non-Contravention. Neither the execution, delivery and
performance of this Agreement nor the consummation of the transactions
contemplated herein will:

    (a)                       violate any provision of the articles of
incorporation or bylaws of WYOI;


    (b)               be in conflict with, or constitute a default, however
defined (or an event which, with the giving of due notice or lapse of time, or
both, would constitute such a default), under, or cause or permit the
acceleration of the maturity of, or give rise to, any right of termination,
cancellation, imposition of fees or penalties under, any debt, note, bond,
lease, mortgage, indenture, license, obligation, contract, commitment,
franchise, permit, instrument or other agreement or obligation to which any WYOI
Corporation is a party or by which any WYOI Corporation or any of their
respective properties or assets is or may be bound;


    (c)               result in the creation or imposition of any Encumbrance
upon any property or assets of any WYOI Corporation under any debt, obligation,
contract, agreement or commitment to which any WYOI Corporation is a party or by
which any WYOI Corporation or any of their respective assets or properties is or
may be bound; or


    (d)               violate any Law of any Authority.


        4.6       Consents and Approvals. No Consent is required by any person
or entity, including without limitation any Authority, in connection with the
execution, delivery and performance by WYOI of this Agreement, or the
consummation of the transactions contemplated herein, other than any Consent
which, if not made or obtained, will not, individually or in the aggregate, have
a Material Adverse Effect on the business of any WYOI Corporation.

12

--------------------------------------------------------------------------------



        4.7       Valid Issuance. The WYOI Common Stock to be issued in
connection with this Agreement has been duly authorized and, when issued,
delivered and paid for as provided in this Agreement, will be validly issued,
fully paid and non-assessable.

        4.8      SEC Filings; Financial Statements.

    (a)               WYOI has delivered or made available to the Company
accurate and complete copies (excluding copies of exhibits) of the SEC Reports.
All statements, reports, schedules, forms and other documents required to have
been filed by WYOI with the SEC have been so filed and on a timely basis. As of
the time it was filed with the SEC (or, if amended or superseded by a filing
prior to the date of this Agreement, then on the date of such filing): (i) each
of the SEC Reports complied in all material respects with the applicable
requirements of the Securities Act or the Securities Exchange Act of 1934, as
amended (the “Exchange Act”); and (ii) none of the SEC Reports contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.


    (b)               The consolidated financial statements contained in the SEC
Reports: (i) complied as to form in all material respects with the published
rules and regulations of the SEC applicable thereto; (ii) were prepared in
accordance with GAAP applied on a consistent basis throughout the periods
covered (except as may be indicated in the notes to such financial statements
and, in the case of unaudited statements, as permitted by Form 10-QSB of the
SEC); and (iii) fairly present, in all material respects, the consolidated
financial position of WYOI and its consolidated subsidiaries as of the
respective dates thereof and the consolidated results of operations of WYOI and
its consolidated subsidiaries for the periods covered thereby. All adjustments
considered necessary for a fair presentation of the financial statements have
been included.


        4.9       No Liabilities. The WYOI Corporations do not have any
Liabilities, as of the date of this Agreement, except for (i) Liabilities
expressly stated in the most recent balance sheet included in the SEC Reports or
the notes thereto, or (ii) Liabilities which do not exceed US$10,000 in the
aggregate. As of the Closing, the WYOI Corporations shall not have any
Liabilities which exceed $1,000 in the aggregate.

        4.10       No Assets. As of the Closing, WYOI will not have any
subsidiaries, assets or operations of any kind, except as identified the WYOI
Disclosure Schedule.

        4.11       Absence of Certain Changes. Except as set forth in the WYOI
Disclosure Schedule, the WYOI Corporations have owned and operated their assets,
properties and business in the ordinary course of business and consistent with
past practice. Without limiting the generality of the foregoing, subject to the
aforesaid exceptions, the WYOI Corporations have not experienced any change that
has had or could reasonably be expected to have a Material Adverse Effect on the
WYOI Corporations as a group.

        4.12       Litigation. Except as disclosed in the WYOI Disclosure
Schedule, there is no legal, administrative, arbitration, or other proceeding,
suit, claim or action of any nature or investigation, review or audit of any
kind, or any judgment, decree, decision, injunction, writ

13

--------------------------------------------------------------------------------



or order pending, noticed, scheduled, or, to the knowledge of the WYOI
Corporations, threatened or contemplated by or against or involving any WYOI
Corporation, its assets, properties or business or its directors, officers,
agents or employees (but only in their capacity as such), whether at law or in
equity, before or by any person or entity or Authority, or which questions or
challenges the validity of this Agreement or any action taken or to be taken by
the parties hereto pursuant to this Agreement or in connection with the
transactions contemplated herein.

        4.13       Contracts and Commitments; No Default. Except as disclosed in
the WYOI Disclosure Schedule, no WYOI Corporation is a party to, nor are any of
its Assets bound by, any contract (a “WYOI Contract”) that is not disclosed in
the SEC Reports. Except as disclosed in the WYOI Disclosure Schedule, none of
the WYOI Contracts contains a provision requiring the consent of any party with
respect to the consummation of the transactions contemplated by this Agreement.
No WYOI Corporation is in breach, violation or default, however defined, in the
performance of any of its obligations under any of the WYOI Contracts, and no
facts and circumstances exist which, whether with the giving of due notice,
lapse of time, or both, would constitute such breach, violation or default
thereunder or thereof, and, to the knowledge of WYOI, no other parties thereto
are in a breach, violation or default, however defined, thereunder or thereof,
and no facts or circumstances exist which, whether with the giving of due
notice, lapse of time, or both, would constitute such a breach, violation or
default thereunder or thereof.

        4.14       No Broker or Finder. No broker, finder or investment banker
is entitled to any brokerage, finder’s or other fee or commission in connection
with any of the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of WYOI.

        4.15       Intercompany And Affiliate Transactions; Insider Interests.
Except as expressly identified in the WYOI Disclosure Schedule, there are, and
during the last two years there have been, no transactions, agreements or
arrangements of any kind, direct or indirect, between any WYOI Corporation, on
the one hand, and any director, officer, employee, stockholder, or affiliate of
any WYOI Corporation, on the other hand, including, without limitation, loans,
guarantees or pledges to, by or for any WYOI Corporation or from, to, by or for
any of such persons, that are currently in effect.


ARTICLE 5
COVENANTS OF THE PARTIES

        5.1       Conduct of Business. Except as contemplated by this Agreement,
during the period from the date of this Agreement to the Closing Date, the WYOI
Corporations, the Company and its subsidiaries will each conduct its business
and operations according to its ordinary and usual course of business consistent
with past practices. Without limiting the generality of the foregoing, and,
except as otherwise expressly provided in this Agreement or as otherwise
disclosed on the Disclosure Schedule, prior to the Closing Date, without the
prior written consent of the other, neither party will:

    (a)               amend its articles of incorporation, articles of
association, bylaws or memorandum of association, as the case may be;


    (b)               issue, reissue, sell, deliver or pledge or authorize or
propose the issuance, reissuance, sale, delivery or pledge of shares of capital
stock of any class, or securities


14

--------------------------------------------------------------------------------



  convertible into capital stock of any class, or any rights, warrants or
options to acquire any convertible securities, capital stock;


    (c)               adjust, split, combine, subdivide, reclassify or redeem,
purchase or otherwise acquire, or propose to redeem or purchase or otherwise
acquire, any company shares of its capital stock, or any of its other
securities;


    (d)               declare, set aside or pay any dividend or distribution
(whether in cash, stock or property or any combination thereof) in respect of
its capital stock, redeem or otherwise acquire any shares of its capital stock
or other securities, or alter any term of any of its outstanding securities;


    (e)               (i) except as required under any employment agreement,
increase in any manner the compensation of any of its directors, officers or
other employees; (ii) pay or agree to pay any pension, retirement allowance or
other employee benefit not required or permitted by any existing plan, agreement
or arrangement to any such director, officer or employee, whether past or
present; or (iii) commit itself to any additional pension, profit-sharing,
bonus, incentive, deferred compensation, stock purchase, stock option, stock
appreciation right, group insurance, severance pay, retirement or other employee
benefit plan, agreement or arrangement, or to any employment agreement or
consulting agreement (arising out of prior employment ) with or for the benefit
of any person, or, except to the extent required to comply with applicable law,
amend any of such plans or any of such agreements in existence on the date of
this Agreement;


    (f)               hire any additional personnel;


    (g)               incur, assume, suffer or become subject to, whether
directly or by way of guarantee or otherwise, any Liabilities which,
individually or in the aggregate, exceed US$100,000 in the case of the Company
and its subsidiaries, taken as a whole, and US$1,000 in the case of the WYOI
Corporations, taken as a whole;


    (h)               make or enter into any commitment for capital expenditures
in excess of US$100,000 in the case of the Company and its subsidiaries, taken
as a whole, and US$1,000 in the case of the WYOI Corporations, taken as a whole
;


    (i)               pay, lend or advance any amount to, or sell, transfer or
lease any properties or assets (real, personal or mixed, tangible or intangible)
to, or enter into any agreement or arrangement with, any of its officers or
directors or any affiliate or associate of any of its officers or directors,
except that WYOI may distribute the stock of its subsidiary, BSAS, Inc. to
certain of its officers on terms acceptable to the Company in its reasonable
discretion;


    (j)               terminate, enter into or amend in any material respect any
contract, agreement, lease, license or commitment, or take any action or omit to
take any action which will cause a breach, violation or default (however
defined) under any contract, except in the ordinary course of business and
consistent with past practice;


    (k)               acquire any of the business or assets of any other person
or entity;


15

--------------------------------------------------------------------------------



    (l)               permit any of its current insurance (or reinsurance)
policies to be cancelled or terminated or any of the coverage thereunder to
lapse, unless simultaneously with such termination, cancellation or lapse,
replacement policies providing coverage equal to or greater than coverage
remaining under those cancelled, terminated or lapsed are in full force and
effect;


    (m)               enter into other material agreements, commitments or
contracts or dispose of any assets not in the ordinary course of business or in
excess of current requirements;


    (n)               settle or compromise any suit, claim or dispute or
threatened suit, claim or dispute; or


    (o)               agree in writing or otherwise to take any of the foregoing
actions or any action which would make any representation or warranty in this
Agreement untrue or incorrect in any material respect.


        5.2       No Solicitations. No party shall, nor shall any party permit
any of its related entities or subsidiaries to, nor shall it authorize or permit
any of its officers, directors or employees or any investment banker, financial
advisor, attorney, accountant or other representative retained by it or any of
its related entities or subsidiaries to, solicit or encourage (including by way
of furnishing information), or take any other action to facilitate, any
inquiries or the making of any proposal which constitutes, or may reasonably be
expected to lead to, any takeover proposal, or agree to or endorse any takeover
proposal. Each party shall promptly advise the other orally and in writing of
any such inquiries or proposals. As used in this Agreement, “takeover proposal”
shall mean any tender or exchange offer, proposal for an exchange, consolidation
or other business combination involving a party hereto or any related entity or
subsidiary of such party or any proposal or offer to acquire in any manner a
substantial equity interest in, or a substantial portion of the assets of, such
party or related entity or any of its subsidiaries other than the transactions
contemplated by this Agreement.

        5.3       Full Access. Throughout the period prior to the Closing, each
party will afford to the other and its directors, officers, employees, counsel,
accountants, investment advisors and other authorized representatives and
agents, reasonable access to the facilities, properties, books and records of
the party in order that the other may have full opportunity to make such
investigations as it will desire to make of the affairs of the disclosing party.
Each party will furnish such additional financial and operating data and other
information as the other will, from time to time, reasonably request, including
without limitation access to the working papers of its independent certified
public accountants; provided, however, that any such investigation will not
affect or otherwise diminish or obviate in any respect any of the
representations and warranties of the disclosing party.

        5.4       Confidentiality. Each of the parties hereto agrees that it
will not use, or permit the use of, any of the information relating to any other
party hereto furnished to it in connection with the transactions contemplated
herein (“Information”) in a manner or for a purpose detrimental to such other
party or otherwise than in connection with the transaction, and that they will
not disclose, divulge, provide or make accessible (collectively, “Disclose”), or
permit the Disclosure of, any of the Information to any person or entity, other
than their respective directors, officers, employees, investment advisors,
accountants, counsel and other authorized representatives

16

--------------------------------------------------------------------------------



and agents, except as may be required by judicial or administrative process or,
in the opinion of such party’s counsel, by other requirements of Law; provided,
however, that prior to any Disclosure of any Information permitted hereunder,
the disclosing party will first obtain the recipients’ undertaking to comply
with the provisions of this Section with respect to such information. The term
“Information” as used herein will not include any information relating to a
party that the party disclosing such information can show: (i) to have been in
its possession prior to its receipt from another party hereto without breach of
any other confidentiality agreement; (ii) to be generally available to the
public through no fault of the disclosing party; (iii) to have been available to
the public at the time of its receipt by the disclosing party without breach of
any confidentiality agreement; (iv) to have been received separately by the
disclosing party in an unrestricted manner from a person entitled to disclose
such information; or (v) to have been developed independently by the disclosing
party without regard to any information received in connection with this
transaction. Each party hereto also agrees to promptly return to the party from
whom it originally received such information all original and duplicate copies
of written materials containing Information should the transactions contemplated
herein not occur. A party hereto will be deemed to have satisfied its
obligations to hold the Information confidential if it exercises the same care
as it takes with respect to its own similar information.

        5.5       Filings; Consents; Removal of Objections. Subject to the terms
and conditions herein provided, the parties hereto will use their best efforts
to take or cause to be taken all actions and do or cause to be done all things
necessary, proper or advisable under applicable Laws to consummate and make
effective, as soon as reasonably practicable, the transactions contemplated
hereby, including without limitation obtaining all Consents of any person or
entity, whether private or governmental, required in connection with the
consummation of the transactions contemplated herein. In furtherance, and not in
limitation of the foregoing, it is the intent of the parties to consummate the
transactions contemplated herein at the earliest practicable time, and they
respectively agree to exert commercially reasonable efforts to that end,
including without limitation: (i) the removal or satisfaction, if possible, of
any objections to the validity or legality of the transactions contemplated
herein; and (ii) the satisfaction of the conditions to consummation of the
transactions contemplated hereby.

        5.6       Further Assurances; Cooperation; Notification.

    (a)               Each party hereto will, before, at and after Closing,
execute and deliver such instruments and take such other actions as the other
party or parties, as the case may be, may reasonably require in order to carry
out the intent of this Agreement. Without limiting the generality of the
foregoing, at any time after the Closing, at the reasonable request of WYOI and
without further consideration, the Company will execute and deliver such
instruments of sale, transfer, conveyance, assignment and confirmation and take
such action as WYOI may reasonably deem necessary or desirable in order to more
effectively consummate the transactions contemplated hereby.


    (b)               At all times from the date hereof until the Closing, each
party will promptly notify the other in writing of the occurrence of any event
which it reasonably believes will or may result in a failure by such party to
satisfy the covenants specified in this Article 5.


17

--------------------------------------------------------------------------------



        5.7       Public Announcements. None of the parties hereto will make any
public announcement with respect to the transactions contemplated herein without
the prior written consent of the other parties, which consent will not be
unreasonably withheld or delayed; provided, however, that any of the parties
hereto may at any time make any announcements that are required by applicable
Law so long as the party so required to make an announcement promptly upon
learning of such requirement notifies the other parties of such requirement and
discusses with the other parties in good faith the exact proposed wording of any
such announcement.

        5.8       Satisfaction of Conditions Precedent. Each party will use
commercially reasonable efforts to satisfy or cause to be satisfied all the
conditions precedent that are applicable to them, and to cause the transactions
contemplated by this Agreement to be consummated, and, without limiting the
generality of the foregoing, to obtain all material consents and authorizations
of third parties and to make filings with, and give all notices to, third
parties that may be necessary or reasonably required on its part in order to
effect the transactions contemplated hereby.

        5.9             Resignation of Officers And Directors. At the Closing,
the pre-Closing officers and directors of WYOI shall submit their written
resignations from such offices effective as of the Closing. Prior to their
resignations, the pre-Closing directors of WYOI shall appoint to the board of
directors of WYOI the following persons designated by the Company Shareholders
effective as of the Closing: Simon Shi and Jeffrey Shi.

        5.10       14f-1 Notice and Form 8-K. WYOI shall file with the SEC at
least ten (10) days prior to Closing the appropriate notice under Rule 14f-1 of
Exchange Act concerning the intended change in control of the board of directors
of WYOI. The Company and the Company Shareholders agree to cooperate with WYOI
in the preparation and filing of the Schedule 14f-1 and to provide WYOI with all
information and pertaining to them and necessary in order to allow WYOI to
complete and file the Schedule 14f-1. The Company and the Company Shareholders
agree to indemnify WYOI, its officers, directors, employees, agents and
controlling persons from and against any liabilities or expenses arising from or
related to any material misstatement or omission in or from the information
provided by the Company or the Company Shareholders to WYOI in connection with
the preparation of such Schedule 14f-1. WYOI shall file a Current Report on Form
8-K for purposes of disclosing this Agreement, including the filing of this
Agreement as an exhibit thereto, within four business days of the execution of
this Agreement.

        5.11       Certain Covenants after Closing. The Company and the Company
Shareholders agree to cause WYOI to take the following actions following the
Closing:

    (a)               Within four business days of the Closing, file a current
report on Form 8-K with the Commission, including as exhibits audited financial
statements for the years ended March 31, 2004 and interim financial statements
for the nine-months ended December 31, 2004, each in form and content as
required by Regulation S-B of the Securities Act.


    (b)               Appoint individuals to its Board of Directors as shall
satisfy the rules and regulations of the AMEX or Nasdaq with regard to
independent directors, appoint an audit committee with independent members and a
financial expert and take such other


18

--------------------------------------------------------------------------------



  actions as may be required to satisfy the listing requirements of either AMEX
or Nasdaq prior to filing an application as described in the immediately
succeeding paragraph.


    (c)               Use its best efforts to file an application with, and pay
the necessary application fee to, the AMEX or Nasdaq, together with such other
information as may be required by the rules and regulations of those agencies.
The Company shall provide a copy of the application to the former officers of
WYOI and shall take such action as is necessary to continue the application
process to its conclusion.


    (d)               For a period of 12 months following the Closing, the
Company shall not allow or permit any action to effect a reverse split of the
share capital of WYOI.


        5.12       WYOI Transfers Prior to Closing. Notwithstanding any other
provision of this Agreement to the contrary, and in order to fully comply with
the obligations specified in Section 7.8 of this Agreement, the parties
acknowledge and agree that WYOI will take certain actions prior to the Closing
to ensure that the WYOI Corporations shall have no assets or Liabilities as of
the Closing. Such actions may include, but not be limited to, the distribution
of certain WYOI assets to key employees. The parties hereto expressly agree that
such actions shall not be a default of any provision, representation, warranty,
or covenant found in this Agreement.


ARTICLE 6
CONDITIONS TO THE OBLIGATIONS OF WYOI

        Notwithstanding any other provision of this Agreement to the contrary,
the obligation of WYOI to effect the transactions contemplated herein will be
subject to the satisfaction at or prior to the Closing, or waiver by WYOI, of
each of the following conditions:

        6.1       Representations and Warranties True. The representations and
warranties of the Company and the Company Shareholders contained in this
Agreement, including without limitation in the Company Disclosure Schedule
initially delivered to WYOI as Exhibit 2.1, will be true, complete and accurate
in all material respects as of the date when made and at and as of the Closing
Date as though such representations and warranties were made at and as of such
time, except for changes specifically permitted or contemplated by this
Agreement, and except insofar as the representations and warranties relate
expressly and solely to a particular date or period, in which case they will be
true and correct at the Closing with respect to such date or period.

        6.2       Performance. The Company and the Company Shareholders will
have performed and complied in all material respects with all agreements,
covenants, obligations and conditions required by this Agreement to be performed
or complied with by the Company on or prior to the Closing.

        6.3      Required Approvals and Consents.

    (a)               All action required by law and otherwise to be taken by
the members of the Company to authorize the execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby
will have been duly and validly taken.


19

--------------------------------------------------------------------------------



    (b)               All Consents of or from all Authorities required hereunder
to consummate the transactions contemplated herein, will have been delivered,
made or obtained, and WYOI will have received copies thereof.


        6.4       Agreements and Documents. WYOI will have received the
following agreements and documents, each of which will be in full force and
effect:

    (a)               a certificate executed on behalf of the Company by its
Chief Executive Officer confirming that the conditions set forth in Sections
6.1, 6.2, 6.3, 6.5, 6.6 and 6.7 have been duly satisfied;


    (b)               a certificate of good standing of the Company from the
British Virgin Islands and any other states where the Company is qualified to do
business, as of the most recent practicable date; and


    (c)               the Indemnification of Mr. Simon Shi, in form and
substance acceptable to WYOI indemnifying WYOI and its pre-closing officers,
directors and shareholders against any claim, loss or expense resulting from or
arising under a breach of the representations, warranties or covenants of the
Company or the Company Shareholders set forth in this Agreement.


        6.5       Adverse Changes. No material adverse change will have occurred
in the business, financial condition, prospects, assets or operations of the
Company other than those disclosed in the Financial Statements, the WYOI
Disclosure Schedules or to WYOI in writing prior to the Closing.

        6.6       No Proceeding or Litigation. No suit, action, investigation,
inquiry or other proceeding by any Authority or other person or entity will have
been instituted or threatened which delays or questions the validity or legality
of the transactions contemplated hereby or which, if successfully asserted,
would, in the reasonable judgment of WYOI, individually or in the aggregate,
otherwise have a Material Adverse Effect on the Company’s business, financial
condition, prospects, assets or operations or prevent or delay the consummation
of the transactions contemplated by this Agreement.

        6.7       Legislation. No Law will have been enacted which prohibits,
restricts or delays the consummation of the transactions contemplated hereby or
any of the conditions to the consummation of such transaction.

        6.8       Appropriate Documentation. WYOI will have received, in a form
and substance reasonably satisfactory to WYOI, dated the Closing Date, all
certificates and other documents, instruments and writings to evidence the
fulfillment of the conditions set forth in this Article 6 as WYOI may reasonably
request.

        6.9       Legal Opinion. WYOI shall have received a legal opinion from a
law firm of recognized standing in form and content reasonably acceptable to
WYOI and its counsel relating to the transactions contemplated by this
Agreement.

        6.10       Due Diligence. WYOI shall have completed its due diligence
investigation of the Company and shall be satisfied in all material respects
with the results of that investigation.

20

--------------------------------------------------------------------------------



Such due diligence investigation shall include, but not be limited to, review of
the Financial Statements in a form acceptable to WYOI in its sole and absolute
discretion.


ARTICLE 7
CONDITIONS TO OBLIGATIONS OF THE COMPANY AND THE COMPANY SHAREHOLDERS

        Notwithstanding anything in this Agreement to the contrary, the
obligations of the Company and Company Shareholders to effect the transactions
contemplated herein will be subject to the satisfaction at or prior to the
Closing, or waiver by the Company only, of each of the following conditions:

        7.1       Representations and Warranties True. The representations and
warranties of WYOI contained in this Agreement will be true, complete and
accurate in all material respects as of the date when made and at and as of the
Closing, as though such representations and warranties were made at and as of
such time, except for changes permitted or contemplated in this Agreement, and
except insofar as the representations and warranties relate expressly and solely
to a particular date or period, in which case they will be true and correct at
the Closing with respect to such date or period.

        7.2       Performance. WYOI will have performed and complied in all
material respects with all agreements, covenants, obligations and conditions
required by this Agreement to be performed or complied with by WYOI at or prior
to the Closing, including the obligations of the pre- Closing officers and
directors of WYOI set forth in Section 5.9.

        7.3      Required Approvals and Consents.

    (a)               All action required by law and otherwise to be taken by
the directors and stockholders of the WYOI to authorize the execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated hereby will have been duly and validly taken.


    (b)               All Consents of or from all Authorities required hereunder
to consummate the transactions contemplated herein, will have been delivered,
made or obtained, and the Company will have received copies thereof.


        7.4       Agreements and Documents. The Company will have received the
following agreements and documents, each of which will be in full force and
effect:

    (a)               a certificate executed on behalf of WYOI by its Chief
Executive Officer confirming that the conditions set forth in Sections 7.1, 7.2,
7.3, 7.5, 7.6 and 7.7 have been duly satisfied;


    (b)               resolutions of the board of directors of WYOI, certified
by the secretary of WYOI, approving the transactions contemplated by this
Agreement, including the issuance of the WYOI Shares and the matters referred to
in Sections 5.8 and 5.9 of this Agreement;


    (c)               certificates representing the WYOI Shares registered in
the names of the Company Shareholders;


21

--------------------------------------------------------------------------------



    (d)               a certified list of the record holders of WYOI Common
Stock as of the most recent practicable date evidencing all of the shares of
WYOI Common Stock issued and outstanding;


    (e)               a certificate of good standing of WYOI from the State of
Wyoming and any other states where WYOI is qualified to do business, as of the
most recent practicable date;


    (f)               the agreement of Mr. Bill Conrad and Raymond McElhaney, in
form and substance acceptable to the Company, to indemnify the Company against
any claim, loss or expense resulting from or arising under a breach of the
representations, warranties or covenants of WYOI set forth in this Agreement,
other than covenants that by the express terms of this Agreement are intended to
be carried out after the Closing; provided, however, that such indemnification
obligation shall only extend to a breach caused by those events that occurred
while Mr. Conrad and Mr. McElhaney were officers of WYOI, or, for those events
that may have occurred prior to such time, for which Mr. Conrad and/or Mr.
McElhaney had actual knowledge or reasonably should have had such knowledge; and


    (g)               a legal opinion from a law firm of recognized standing in
form and content reasonably acceptable to the Company and its counsel relating
to the transactions contemplated by this Agreement.


        7.5       Adverse Changes. No material adverse change will have occurred
in the business, financial condition, prospects, assets or operations of WYOI
since November 30, 2004, except that WYOI shall have distributed all of its
assets to certain shareholders on or before the Closing Date.

        7.6       No Proceeding or Litigation. No suit, action, investigation,
inquiry or other proceeding by any Authority or other person or entity will have
been instituted or threatened which delays or questions the validity or legality
of the transactions contemplated hereby or which, if successfully asserted,
would, in the reasonable judgment of the Company, individually or in the
aggregate, otherwise have a Material Adverse Effect on WYOI’s business,
financial condition, prospects, assets or operations or prevent or delay the
consummation of the transactions contemplated by this Agreement.

        7.7       Legislation. No Law will have been enacted which prohibits,
restricts or delays the consummation of the transactions contemplated hereby or
any of the conditions to the consummation of such transaction.

        7.8       No Assets and Liabilities. No WYOI Corporation shall have any
Liabilities, assets or operations and shall have delivered documentary evidence
as the Company may reasonable request and a certificates issued by the President
of WYOI in form and substance satisfactory to the Company to confirm the
foregoing.

        7.9       Due Diligence. The Company shall have completed its due
diligence investigation of WYOI and shall be satisfied in all material respects
with the results of that investigation.

22

--------------------------------------------------------------------------------



        7.10       Appropriate Documentation. The Company will have received, in
a form and substance reasonably satisfactory to Company, dated the Closing Date,
all certificates and other documents, instruments and writings to evidence the
fulfillment of the conditions set forth in this Article 7 as the Company may
reasonably request.


ARTICLE 8
TERMINATION AND ABANDONMENT

        8.1       Termination by Mutual Consent. This Agreement may be
terminated at any time prior to the Closing by the written consent of the
Company and WYOI.

        8.2       Termination by Either the Company or WYOI. This Agreement may
be terminated by either the Company or WYOI if the Closing is not consummated by
May 16, 2005 or if any of the conditions set forth in Articles 6 or 7 are not
satisfied on or before the date of Closing (provided that the right to terminate
this Agreement under this Section 8.2 will not be available to any party whose
failure to fulfill any obligation under this Agreement has been the cause of or
resulted in the failure of the Closing to occur on or before such date).

        8.3       Procedure and Effect of Termination. In the event of
termination of this Agreement and abandonment of the transactions contemplated
hereby by the Company or WYOI pursuant to this Article 8, written notice thereof
will be given to all other parties and this Agreement will terminate and the
transactions contemplated hereby will be abandoned, without further action by
any of the parties hereto. If this Agreement is terminated as provided herein:

    (a)               Each of the parties will, upon request, redeliver all
documents, work papers and other material of the other parties relating to the
transactions contemplated hereby, whether obtained before or after the execution
hereof, to the party furnishing the same;


    (b)               No party will have any liability for a breach of any
representation, warranty, agreement, covenant or the provision of this
Agreement, unless such breach was due to a willful or bad faith action or
omission of such party or any representative, agent, employee or independent
contractor thereof; and


    (c)               All filings, applications and other submissions made
pursuant to the terms of this Agreement will, to the extent practicable, be
withdrawn from the agency or other person to which made.



ARTICLE 9
MISCELLANEOUS PROVISIONS

        9.1       Survival of Representations, Warranties and Agreements. All of
the representations, warranties and agreements in this Agreement or in any
instrument delivered pursuant to this Agreement shall survive the Closing
hereof.

        9.2       Expenses. WYOI and the Company will each bear their own costs
and expenses relating to the transactions contemplated hereby, including without
limitation, fees and expenses of legal counsel, accountants, investment bankers,
brokers or finders, printers, copiers,

23

--------------------------------------------------------------------------------



consultants or other representatives for the services used, hired or connected
with the transactions contemplated hereby.

        9.3       Amendment and Modification. Subject to applicable Law, this
Agreement may be amended or modified only by the Company, WYOI and the Company
Shareholders. All such amendments and modifications to this Agreement must be in
writing duly executed by all of the parties hereto.

        9.4       Waiver of Compliance; Consents. Any failure of a party to
comply with any obligation, covenant, agreement or condition herein may be
expressly waived in writing by WYOI, on the one hand, and the Company and the
Company Shareholders, on the other, but such waiver or failure to insist upon
strict compliance with such obligation, covenant, agreement or condition will
not operate as a waiver of, or estoppel with respect to, any subsequent or other
failure. No single or partial exercise of a right or remedy will preclude any
other or further exercise thereof or of any other right or remedy hereunder.
Whenever this Agreement requires or permits the consent by or on behalf of a
party, such consent will be given in writing in the same manner as for waivers
of compliance.

        9.5       Indemnification Obligations of the Company. From and after the
Closing Date, the Company shall reimburse, indemnify and hold harmless the
executive officers, directors, and employees of WYOI in office immediately prior
to the Closing (each such person and his heirs, executors, administrators,
agents, successors and assigns is referred to herein as a “Indemnified Party”)
against and in respect of:

    (a)               Any and all damages, losses, settlement payments that have
been previously approved in writing by Company, deficiencies, liabilities,
costs, expenses and claims suffered, sustained, incurred or required to be paid
by any Indemnified Party, and any and all actions, suits, claims, or legal,
administrative, arbitration, governmental or other procedures or investigation
against any Indemnified Party, which arises or results from a third-party claim
brought against an Indemnified Person based on (i) a breach of any
representation or warranty by the Company contained herein, which breach is
discovered within 2 years of the date hereof, or (ii) the business, operations
or assets of the Company or any of the Company’s subsidiaries or the actions or
omissions of any officer, director, shareholder, employee or agent of the
Company or any of the Company’s subsidiaries.


    (b)               The Company shall have no obligation to indemnify or hold
harmless an Indemnified Party for any settlement entered into by such
Indemnified Party without the Company’s prior written consent. In addition, the
Company shall have no obligation to indemnify or hold harmless any Indemnified
Person for any damages, claims, losses or the like based on the diminution in
value of the Indemnified Person’s WYOI common shares.


        9.6       Third Party Beneficiaries. Nothing in this Agreement will
entitle any person or entity other than a party hereto and his, her or its
respective successors and assigns permitted hereby to rely upon any of the
representations or warranties contained herein or to any claim, cause of action,
remedy or right of any kind.

24

--------------------------------------------------------------------------------



        9.7       Notices. All notices, requests, demands and other
communications required or permitted hereunder prior to the Closing will be made
in writing and will be deemed to have been duly given and effective: (i) on the
date of delivery, if delivered personally; or (ii) on the date of transmission,
if sent by facsimile, telecopy, telegraph, telex or other similar telegraphic
communications equipment, or to such other person or address as a party will
furnish to the other parties hereto in writing in accordance with this
subsection.

         If to the Company:
         Bestip Development International Limited
         Block B, G/F.,
         Prince Industrial Building,
         106 King Fuk Street,
         San Po Kong,
         Kowloon, Hong Kong
         Attn: Simon Shi, Chairman
         Fax: (852) - 2327 0648 With a copy to:
Preston Gates & Ellis LLP
1900 Main Street, Suite 600
Irvine, California 92614
Attn: Daniel K. Donahue
Fax: (949) 253-0902

or to such other person or address as the Company will furnish to the other
parties hereto in writing in accordance with this subsection.

        If to WYOI, to the address set forth on Exhibit A attached hereto.

         If to the WYOI:
         Wyoming Oil & Minerals, Inc.
         5525 Erindale Drive, Suite 201
         Colorado Springs, CO 80918
         Attn: Bill Conrad, President
         Fax: 719-260-8516 With a copy to:
David J. Babiarz, Esq.
Dufford & Brown, P.C.
1700 Broadway, Suite 2100
Denver, CO 80290
Fax: (303) 832-3804

or to such other person or address as WYOI will furnish to the other parties
hereto in writing in accordance with this subsection.

        9.8       Assignment. This Agreement and all of the provisions hereof
will be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, but neither this Agreement nor any
of the rights, interests or obligations hereunder will be assigned (whether
voluntarily, involuntarily, by operation of law or otherwise) by any of the
parties hereto without the prior written consent of the other parties.

        9.9       Counterparts. This Agreement may be executed simultaneously in
one or more counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.

        9.10       Headings. The table of contents and the headings of the
sections and subsections of this Agreement are inserted for convenience only and
will not constitute a part hereof.

        9.11       Entire Agreement. This Agreement, the Disclosure Schedules
and the exhibits and other writings referred to in this Agreement or in the
Disclosure Schedules or any such exhibit or other writing are part of this
Agreement, together they embody the entire agreement

25

--------------------------------------------------------------------------------



and understanding of the parties hereto in respect of the transactions
contemplated by this Agreement and together they are referred to as this
“Agreement” or the “Agreement.” There are no restrictions, promises, warranties,
agreements, covenants or undertakings, other than those expressly set forth or
referred to in this Agreement. This Agreement supersedes all prior agreements
and understandings between the parties with respect to the transaction or
transactions contemplated by this Agreement. Provisions of this Agreement will
be interpreted to be valid and enforceable under applicable Law to the extent
that such interpretation does not materially alter this Agreement; provided,
however, that if any such provision becomes invalid or unenforceable under
applicable Law such provision will be stricken to the extent necessary and the
remainder of such provisions and the remainder of this Agreement will continue
in full force and effect.

        9.12       Remedies and Injunctive Relief. It is expressly agreed among
the parties hereto that monetary damages would be inadequate to compensate a
party hereto for any breach by any other party of its covenants in Article 5
hereof. Accordingly, the parties agree and acknowledge that any such violation
or threatened violation will cause irreparable injury to the other and that, in
addition to any other remedies which may be available, such party will be
entitled to injunctive relief against the threatened breach of Article 5 hereof
or the continuation of any such breach without the necessity of proving actual
damages and may seek to specifically enforce the terms thereof.

        9.13       Governing Law. This Agreement shall be governed and construed
in accordance with the laws of the State of Colorado without regard to
principles of conflicts of law. Each party hereby irrevocably submits to the
jurisdiction of any Colorado state court or any federal court in the State of
Colorado in respect of any suit, action or proceeding arising out of or relating
to this Agreement, and irrevocably accept for themselves and in respect of their
property, generally and unconditionally, the jurisdiction of the aforesaid
courts.

        9.14       Definition of Material Adverse Effect. “Material Adverse
Effect” with respect to a party means a material adverse change in or effect on
the business, operations, financial condition, properties or liabilities of the
party taken as a whole; provided, however, that a Material Adverse Effect will
not be deemed to include (i) changes as a result of the announcement of this
transaction or (ii) changes in generally accepted accounting principles.




[Signature Page(s) to Follow]






26

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

WYOMING OIL & MINERALS, INC.


                             
By: /s/ Bill Conrad
      Bill Conrad, President BESTIP DEVELOPMENT INTERNATIONAL LIMITED



By: /s/ Simon Shi
     Simon Shi, Chairman



“COMPANY SHAREHOLDERS”

Signatures Appear on Exhibit A

        Signature Page to Securities Purchase Agreement and Plan of
Reorganization





27

--------------------------------------------------------------------------------





EXHIBIT A       COMPANY SHAREHOLDER SIGNATURE PAGE       Name of Company
Shareholder

--------------------------------------------------------------------------------

Number of Company Shares Owned

--------------------------------------------------------------------------------

Signature

--------------------------------------------------------------------------------

Ever Top Financial Corporation      94     /s/ Simon Shi               SAOF No.
3 Limited    6    /s/ Simon Shi 
























A-1

--------------------------------------------------------------------------------




EXHIBIT 2.1

Company Disclosure Schedule

The following are exceptions to the representations and warranties of Bestip
Development International Limited, an International Business Company organized
under the laws of the British Virgin Islands (the “Company”), contained in the
Securities Purchase Agreement and Plan of Organization dated May 2, 2005 (the
“Agreement”) by and among the Company, Wyoming Oil & Minerals, Inc. and all the
shareholders of the Company, and should be considered an integral part of the
Agreement. The section numbers in this Company Disclosure Schedule correspond to
the section numbers in the Agreement; provided, however, that any disclosure
made in this Company Disclosure Schedule under any section shall be deemed
disclosed and incorporated into any other sections under the Agreement to the
extent it is reasonably apparent that such disclosure is applicable to such
other section, whether or not repeated under any section number where such
disclosure might be deemed appropriate. Any terms defined in the Agreement shall
have the same meaning when used in this Company Disclosure Schedule as when used
in the Agreement, unless the context otherwise requires.

2.2     Corporate Organisation, etc.

(a)     None.

(b)     The following is a list of the subsidiaries of the Company:

Name of company Capital stocks or equity
interest owned or controlled
by the Company Capital stocks or equity
interest owned or controlled
by other shareholder(s)       1. Billion Top Development Limited 1 ordinary
share of US$1.00
par value None.     2. Sun Motor Industrial Company
Limited 1,000 ordinary shares of
HK$1.00 each Shi Kai Biu: 250,000
non-voting deferred shares of
HK$1.00 each.
Kwong Pik So: 250,000
non-voting deferred shares of
HK$1.00 each.       3. Sun Motor Manufactory Limited 9,000 ordinary shares of
HK$100.00 each Lau Lee Tsun: 1,000 ordinary
shares of HK$100.00 each.
Shi Kai Biu: 5,000 non-voting
deferred shares of HK$100.00
each. Kwong Pik So: 4,000 non-voting
deferred shares of HK$100.00
each.       4. Sun Motor Precision Products
Limited 100 ordinary shares of
HK$10.00 each Shi Kai Biu: 501 non-voting
deferred shares of HK$10.00
each. Join Town Company Asia
Limited: 501 non-voting
deferred shares of HK$10.00
each.

-1-

--------------------------------------------------------------------------------



5. Sun Motor OEM Company Limited 1,000 ordinary shares of
HK$1.00 each Shi Kai Biu: 250,000
non-voting deferred shares of
HK$1.00 each.
Kwong Pik So: 250,000
non-voting deferred shares of
HK$1.00 each.     6. Sun Motor Holdings Limited 10,000 ordinary shares of
HK$1.00 each Sun Micro Motor Technology
Limited None.     7. Sun Micro Motor Technology
Limited 10,000 ordinary shares of
HK$1.00 each None.       8. Sun Motor Auto Parts Company
Limited 10,000 ordinary shares of
HK$1.00 each None     9. Fuvanka Industries Limited 9,999 ordinary shares of
HK$1.00 each. Kwong Pik So: 1 ordinary share
of Hk$1.00 each.     10. Classic Choice Investments
Limited 1 ordinary share of US$1.00
par value None.     11. Dragon Hero International
Limited 1 ordinary share of US$1.00
par value None.     12. Hysan International Investment
Limited 1 ordinary share of US$1.00
par value None.     13. Zhaoqing Jiajing Precision
Products Company Limited 100% of equity interest None.

2.3     Capitalization.

1. Authorized share capital: US$50,000 divided into 50,000 Ordinary Shares of
US$1.00 each par value     2. Total number of Ordinary Shares
issued: Total number of Ordinary Shares
outstanding: 100     3. Total number of Ordinary Shares
outstanding: 100     4. Options, warrants, conversion
rights: None

2.4     Authorization, etc.

-2-

--------------------------------------------------------------------------------



  All authorisations in relation to the execution, delivery and performance of
the Agreement by the Company will be obtained at or prior to Closing.


2.5     Non-Contravention.

          None

2.6     Consent and Approvals.

          None

2.7     Financial Statements.

          None

2.8     Absence of Undisclosed Liabilities.

          None

2.9     Absence of Certain Changes.

          None

2.10     Inventory

            None

2.11     Taxes

            None

2.12      Assets.

The following is a list of assets and properties of Company or its subsidiaries
that are subject to Liens.


1.                 Flat B, G/F., with lorry car park No.4 on 2/F., Price
Industrial Building, No.706 Prince Edward Road East and No.106 King Fuk Street
Kowloon, Hong Kong SAR.


2.                 Flat A, 5/F (including flat roofs), Price Industrial
Building, No.706 Prince Edward Road East and No.106 King Fuk Street Kowloon,
Hong Kong SAR.


3.                 Flat B, 9/F, Price Industrial Building, No.706 Prince Edward
Road East and No.106 King Fuk Street Kowloon, Hong Kong SAR.


2.13     Receivables and Payables.

-3-

--------------------------------------------------------------------------------



           None

2.14     Intellectual Property Rights.

  The Company and/or its subsidiaries has obtained registration of the following
trademark:


Place of Registration Registration Number Registration Date Owner Mark Type    
      Hong Kong 199506160 February 7, 1994 Sun Motor
Manufactory Limited Ordinary

2.15     Litigation.

  The Company or its subsidiaries is currently involved in the following
proceedings in the Hong Kong Small Claims Tribunal:


1.        Claim No.SCTC038446/04 against Techsmart Industrial Ltd.


2.         Claim No.SCTC088905/03 against Welback Enterprise Limited.


3.         Claim No.SCTC035042/04 against Aibo Toys Manufactory Limited.


4.         Claim No.SCTC017021/04 against Forbest International Limited.


5.         Claim No.SCTC006716/05 against Fantasy World Enterprises Limited.


2.16     Contracts and Commitments; No Default.

  The following is a list of each material contract and agreement to which the
Company or any of its subsidiaries is a party, which involves an obligation of
more than US$1,000,000 over its term, including any agreement among the
shareholders of the Company:


  1. Banking facilities letter dated January 4, 2005 and issued by the DBS Bank
(Hong Kong) Limited to Sun Motor Industrial Company Limited, Sun Motor
Manufactory Limited, Sun Motor OEM Company Limited and Shi Kai Biu.


  2. Banking facilities letter dated December 20, 2004 and issued by the Hong
Kong Branch of the Equitable PCI Bank, Inc., to Sun Motor Industrial Company
Limited, Sun Motor Manufactory Limited and Sun Motor OEM Company Limited.


  3. Banking facilities letter dated January 31, 2005 and issued by the Hong
Kong and Shanghai Banking Corporation Limited to Sun Motor Industrial Company
Limited, Sun Motor Manufactory Limited, Sun Motor OEM Company Limited and Sun
Motor Precision Products Limited.


  4. Credit facilities letter dated October 23, 2004 and issued by the Bank of
East Asia Limited to Sun Motor Industrial Company Limited, Sun Motor Manufactory
Limited and Sun Motor OEM Company Limited.


  5. Banking facilities letter dated September 8, 2004 and issued by the Hong
Kong and Shanghai Banking Corporation Limited to Sun Motor Industrial Company
Limited, Sun Motor Manufactory Limited and Sun Motor OEM Company Limited.


-4-

--------------------------------------------------------------------------------

  6. Banking facilities letter dated April 1, 2005 and issued by the DBS Bank
(Hong Kong) Limited to Sun Motor Industrial Company Limited, Sun Motor OEM
Company Limited and Shi Kai Biu.


  7. Guarantee letter issued by the Company to the Bank of East Asia in favour
of Sun Motor Industrial Company Limited, Sun Motor Manufactory Limited and Sun
Motor OEM Company Limited.


  8. Guarantee and Indemnity Letter dated May 30. 2002 and issued by the Company
to the DBS Kwong On Bank Limited in favour of Sun Motor Industrial Company
Limited, Sun Motor Manufactory Limited and Sun Motor OEM Company Limited.


  9. Guarantee and Indemnity Letter dated May 30. 2002 and issued by Sun Motor
Industrial Company Limited to the DBS Kwong On Bank Limited in favour of Sun
Motor Manufactory Limited and Sun Motor OEM Company Limited.


  10. Guarantee and Indemnity Letter dated May 30. 2002 and issued by Sun Motor
OEM Company Limited to the DBS Kwong On Bank Limited in favour of Sun Motor
Manufactory Limited and Sun Motor Industrial Company Limited.


  11. Guarantee and Indemnity Letter dated May 30. 2002 and issued by Sun Motor
Manufactory Limited to the DBS Kwong On Bank Limited in favour of Sun Motor
Industrial Company Limited and Sun Motor OEM Company Limited.


  12. Equipment Finance Agreement dated October 15, 2002 and entered into
between Pacific Finance (Hong Kong) Limited and Sun Motor Industrial Company
Limited.


  13. Lease agreement dated August 30, 2001 and entered into between Shenzhen
Bao An Gongming Economic Development Company and Sun Motor Manufactory Limited
for certain factory and dormitories.


  14. Lease agreement dated October 28, 2000 and entered into between Fenggang
Jinfenghuan Industry Development Company and Sun Motor Manufactory Limited for
certain factory, offices and dormitories in the Jinfenghuan Industrial Park of
Fenggang.


  15. Renewal Agreement dated March 20, 1996 and entered into between Shenzhen
Bao An Foreign Trade Company and Sun Motor Manufactory Limited for material
processing arrangements.


  16. Agreement dated May 11, 2001 and entered into between Guangdong Dongguan
Foreign Trade Development Company and Sun Motor Manufactory Limited for material
processing arrangements.


  17. Agreement dated November 8, 2001 and entered into between Xinfeng Foreign
Processing and Assembling Services Company and Sun Motor Precision Products
Limited for material processing arrangements.


  18. Requirements to do Business with Whirlpool dated August 11, 2004 and
executed by Sun Motor Industrial Company Limited.


  19. Supplier Social & Environmental Responsibility Agreement dated April 24,
2003 and entered into between Hewlett-Packard Company and Sun Motor Industrial
Company Limited.


  20. Confidential Disclosure Agreement dated December 11, 2004 and entered into
between Hewlett-Packard Vancouver Personal Printing and Sun Motor Technology
Group.


  21. Confidential Disclosure Agreement dated March 8, 2005 and entered into
between Hewlett-Packard Singapore Pte Ltd. and Sun Motor Industrial Company
Limited.


  22. Agreement on Obligation of Secrecy dated October 8, 2004 and entered into
between PWB-Ruhlatec Industrieprodukte GmbH and Sun Motor Technology Group.


-5-

--------------------------------------------------------------------------------



  23. Business Partner Internet Authentication Access Agreement dated June 30,
2004 and entered into between Hewlett-Packard Company and Sun Motor Industrial
Company Limited.


  24. General Supply Agreement for the purchasing of production material dated
May 16, 2002 and entered into between Hella KG Hueck & Co., and Sun Motor
Industrial Company Limited.


  25. Delivery Regulations for Order Processing dated May 16, 2002 and entered
into between Hella KG Hueck & Co., and Sun Motor Industrial Company Limited.


  26. Ship-to-Stock-Contract dated May 16, 2002 and entered into between Hella
KG Hueck & Co., and Sun Motor Industrial Company Limited.


  27. Lease Contract dated November 30, 1994 and entered into between Dinghu
District Long Er Industry Company Limited and Classic Choice Investments
Limited.


  28. Supplemental Agreement dated May 5, 1997 and entered into between Dinghu
District Long Er Industry Company Limited and Classic Choice Investments
Limited.


  29. Contract dated October 26, 2004 and entered into between Dongguan Yiyuan
Foreign Trade Company Limited and Sun Motor Manufactory Limited for certain
material processing arrangements.


  30. Agreement for Sale and Lease Back entered into between Sun Motor
Industrial Company Limited and the Bank of East Asia for certain used production
machines.


2.17     Compliance with Law; Permits and Other Operating Rights.

            None

2.18     Books and Records.

            None

2.19     Business Generally; Accuracy of Information.

            None

2.20     Related Party Transactions.

  In accordance with Company’s unaudited consolidated balance sheet as of
December 31, 2004, the outstanding amount due from a director, Shi Kai Biu, is
stated as US$447,136.


2.21     Environmental Matters.

            None

2.22     Benefit Plans

  The Company and its subsidiaries are in compliance with all applicable legal
requirements or local practice applicable to employee benefit plans and have
performed all of its obligations under such benefit plans (including legal
requirements or local practice and obligations under the benefit plans relating
to payment of overtime and other compensation to employees and social welfare
contributions).


-6-

--------------------------------------------------------------------------------



  In addition to remuneration, certain benefits prescribed by statutory
requirements may be available to the PRC staff of the Company Entities.


  In addition to remuneration, benefits related to the Mandatory Provident Fund
and certain other benefits may be available to the non-PRC staff of the Company
Entities, as prescribed by Hong Kong statutory requirements.


2.23     Employee Matters

            None

2.24     No Brokers or Finders

  In accordance with the terms and conditions of a retainer letter dated April
29, 2004 and entered into between the Company and the Orient Financial Services
Limited (“Orient”), Orient has agreed to provide certain financial services for
the Company and in exchange Company has agreed to pay Orient the following
compensations:


1.         A US$25,000 non-refundable retainer fee;

2.         Approximately 6% of the fully diluted share capital of WYOI at
Closing; and

3.         2% in cash of any amount raised through certain financing to be
arranged by Orient after Closing.















-7-

--------------------------------------------------------------------------------




EXHIBIT 4.1


WYOI DISCLOSURE SCHEDULE

        This Disclosure Schedule is being furnished by WYOI in connection with
the execution and delivery of that certain Securities Purchase Agreement and
Plan of Reorganization dated as of May 2, 2005 (the “Agreement”) by and among
Wyoming Oil & Minerals, Inc., a Wyoming corporation (“WYOI”), Bestip Development
International Limited, an International Business Company organized under the
laws of the British Virgin Islands (the “Company”), and the shareholders of the
Company named therein (the “Company Shareholders”). Unless the context otherwise
requires, all capitalized terms used in this Disclosure Schedule shall have the
respective meanings assigned to them in the Agreement. The section numbers in
this Disclosure Schedule correspond to the section numbers in the Agreement;
provided, however, that any information disclosed herein under any section
number shall be deemed to be disclosed and incorporated in any other section of
the Agreement where such disclosure would be deemed reasonably appropriate.


Schedule No.

--------------------------------------------------------------------------------

Headings

--------------------------------------------------------------------------------

Disclosure Statements

--------------------------------------------------------------------------------

4.2
      
      
      
      


4.10
      
      
      
      
      


4.15
      
      
       Corporate Organization,
Standing and Power
                        
                        
                        


No Assets
                        
                        
                        
                        
                        


Intercompany and
Affiliate Transactions;
Insider Interests
                         WYOI has recently distributed 100% of the shares of its
wholly-owned
subsidiary, BSAS, Inc., to certain key employees in consideration of
their assumption of certain debts of BSAS, Inc. The documentation of
this transaction is currently being finalized, and will be completed
prior to Closing.


See Schedule 4.2 above. In addition, WYOI will have a Fund Savings
Account with an approximate balance of $505 as of the Closing. This
account represents a sum of money that has been set aside to pay minor
fractional shareholders from a previous reverse stock split, which
shareholders were never found by the WYOI. This account and all
records related thereto shall be turned over to Company at the Closing.


See Schedule 4.2 above. In preparation for Closing, certain assets
and Liabilities of WYOI shall be distributed to certain key employees
in accordance with the provisions of Section 5.12 of this Agreement,
and in accordance with the WYOI obligations found in Section 7.8 of
this Agreement.




4.1-1

